                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN

RAEQUON ALLEN,

         Petitioner,
                                                       Case No. 17-cv-933-wmc
    v.

UNITED STATES OF AMERICA,

         Respondent.


                            JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

respondent United States of America against petitioner Raequon Allen denying

petitioner’s 28 U.S.C. § 2255 motion to vacate sentence and dismissing this action.




         s/V. Olmo, Deputy Clerk                           10/30/19
         Peter Oppeneer, Clerk of Court                    Date
